Name: Commission Implementing Regulation (EU) NoÃ 247/2011 of 11Ã March 2011 on selling prices for cereals in response to the eighth individual invitations to tender within the tendering procedures opened by Regulation (EU) NoÃ 1017/2010
 Type: Regulation
 Subject Matter: plant product;  trade policy;  economic geography
 Date Published: nan

 12.3.2011 EN Official Journal of the European Union L 66/27 COMMISSION IMPLEMENTING REGULATION (EU) No 247/2011 of 11 March 2011 on selling prices for cereals in response to the eighth individual invitations to tender within the tendering procedures opened by Regulation (EU) No 1017/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(f), in conjunction with Article 4, thereof Whereas: (1) Commission Regulation (EU) No 1017/2010 (2) has opened the sales of cereals by tendering procedures, in accordance with the conditions provided for in Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (3). (2) In accordance with Article 46(1) of Regulation (EU) No 1272/2009 and Article 4 of Regulation (EU) No 1017/2010, in the light of the tenders received in response to individual invitations to tender, the Commission has to fix for each cereal and per Member State a minimum selling price or to decide not to fix a minimum selling price. (3) On the basis of the tenders received for the eighth individual invitations to tender, it has been decided that a minimum selling price should be fixed for the cereals and for the Member States. (4) In order to give a rapid signal to the market and to ensure efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the eighth individual invitations to tender for selling of cereals within the tendering procedures opened by Regulation (EU) No 1017/2010, in respect of which the time limit for the submission of tenders expired on 9 March 2011, the decisions on the selling price per cereal and Member State are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 293, 11.11.2010, p. 41. (3) OJ L 349, 29.12.2009, p. 1. ANNEX Decisions on sales (EUR/tonne) Member State The minimum selling price Common wheat Barley Maize CN code 1001 90 CN code 1003 00 CN code 1005 90 00 Belgique/BelgiÃ « X X X Bulgaria X X X Ã eskÃ ¡ republika X X X Danmark X X X Deutschland X 180,50 X Eesti X X X Ã ire/Ireland X X X EllÃ ¡da X X X EspaÃ ±a X X X France X o X Italia X X X KÃ ½pros X X X Latvija X X X Lietuva X X X Luxembourg X X X MagyarorszÃ ¡g X 201,23 X Malta X X X Nederland X X X Ã sterreich X X X Polska X X X Portugal X X X RomÃ ¢nia X X X Slovenija X X X Slovensko X X X Suomi/Finland X 168,00 X Sverige X 187,56 X United Kingdom X o X  no minimum selling price fixed (all offers rejected) ° no offers X no cereals available for sales # not applicable